
QuickLinks -- Click here to rapidly navigate through this document



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


Exhibit 10.37


THIS AGREEMENT is made this 27th day of December, 2004 between:

(1)CORGENTECH INC., a Delaware corporation having its principal place of
business at 650 Gateway Boulevard, South San Francisco, CA 94080, USA
("Corgentech"); and

(2)AVECIA LIMITED, a company incorporated in England and Wales under registered
number 3730853 and whose registered office is at Hexagon House, Blackley,
Manchester, M9 8ZS, England ("Avecia").

WHEREAS

A.Corgentech is in the business of developing and manufacturing the Products (as
defined below).

B.Avecia has experience and knowledge with regard to process development and
manufacture of [*], and has performed development and manufacturing services
relating to the Products for Corgentech.

C.In consideration of the [*] payment by Corgentech of the purchase price for
the Products, Avecia undertakes to manufacture the Products at its Grangemouth,
Scotland facility during the [*] production schedule set forth in the Programme
(as defined below), and to comply with the other terms and conditions set forth
in this Agreement.

1

--------------------------------------------------------------------------------



NOW IT IS HEREBY AGREED AS FOLLOWS:

1.     Definitions:

1.1In this Agreement and the Schedules attached hereto, the following
expressions shall have the following meanings:


Affiliate   any corporation, association or other business entity which directly
or indirectly controls, is controlled by or is under common control with Avecia
or Corgentech.
Background Intellectual Property
 
any Intellectual Property owned by or in the possession of a party (and to which
that party has the necessary rights) at the date of this Agreement or
Intellectual Property developed independently of the Programme by any employee
of that party without reference to any of the Confidential Information disclosed
by the other party, provided that, Confidential Information and Intellectual
Property disclosed to Avecia or licensed by Corgentech to Avecia [*] Avecia
Background Intellectual Property for purposes of this Agreement and Confidential
Information and Intellectual Property disclosed to Corgentech or licensed by
Avecia to Corgentech [*] Corgentech Background Intellectual Property for
purposes of this Agreement.
Commencement Date
 
27 December 2004
Completion
 
completion of the Programme as defined in Section 2.2(d).
Confidential Information
 
any technical and commercial information relating to the Products or the
Programme and any other information of a confidential nature disclosed (whether
disclosed in writing, verbally, by way of sample or by any other means and
whether directly or indirectly) by either party ("the Disclosing Party") to the
other ("the Receiving Party") and whether before, on or after the Commencement
Date, including and without limitation, any information relating to the
Disclosing Party's business affairs.
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.      

2

--------------------------------------------------------------------------------




Force Majeure
 
any cause beyond the reasonable control of the party in question which for the
avoidance of doubt and without prejudice to the generality of the foregoing
shall include governmental actions, war, riots, terrorism, fire, flood, but
shall not include failure of the Product in clinical trials or failure of the
Product to gain regulatory approval.
GMP
 
current good manufacturing practice and standards as provided for (and as
amended from time to time) in European Community Directive 91/356/EEC
(Principles and guidelines of good manufacturing practice for medicinal
products) and in the Current Good Manufacturing Practice Regulations to the US
Code of Federal Regulations Title 21 (21 CFR 210 and 21 CFR 211) in relation to
the production of pharmaceutical intermediates and active pharmaceutical
ingredients, as interpreted by ICH Harmonised Tripartite Guideline, Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients, Q7A.
Intellectual Property
 
all know-how, inventions, discoveries, devices, data, patents, designs,
copyrights, or other industrial or intellectual property and all applications
therefor.
Joint Inventions
 
New Intellectual Property invented jointly by the parties.
New Intellectual Property
 
Intellectual Property arising during and as a direct result of the parties
carrying out the Programme.
Product
 
the single strand intermediates and/or hybridized duplex products set forth in
Part A of Schedule 1, and "the Products" shall mean any or all of them together.
Programme
 
the programme of work to be carried out under this Agreement described in Part B
of Schedule 1 (including the Specifications), or as may be amended from time to
time in writing signed by each of the parties.
Programme Amendment Order
 
means a document detailing changes to the Programme agreed and signed by both
parties.
Specification
 
the specification for each of the Products more particularly described in Part B
of Schedule 1.
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.      


3

--------------------------------------------------------------------------------




Technology Transfer
 
the documentation by Avecia of the manufacture of the Products, and the transfer
of production from Avecia's Grangemouth facility pursuant to Section 2.4.
Third Party
 
any person or entity other than Avecia or Corgentech or their respective
Affiliates.

1.2Any reference to "day" or "days" means any day other than a Saturday, Sunday
or Bank Holiday in the United Kingdom.

2.     Performance of the Programme

2.1Quality Assurance.    Avecia will carry out the work as detailed in the
Programme in accordance with GMP and consistent with the provisions of a Quality
Agreement to be mutually agreed upon by the parties within [*].

2.2Programme Details.    In consideration of the [*] by Corgentech of the
purchase price of the Products in accordance with the schedule set forth in
Section 3 below:

(a)Avecia shall use its reasonable commercial efforts to manufacture the
Products, in accordance with the production schedule and specific requirements
detailed in Part B of Schedule 1.

(b)In the event a batch of Product produced by Avecia does not meet the relevant
Specification, the parties shall decide whether the [*] in order [*] the
Specification. If the parties agree that the [*], such agreement shall be
recorded in writing. If a batch of Product produced by Avecia does not meet the
relevant Specification, Avecia shall use its reasonable commercial efforts to
replace such batch, from production at Avecia's Grangemouth or Milford,
Massachusetts facility, at [*] to Corgentech, within [*] after notice from
Corgentech of such failure to meet the relevant Specification. If a batch of
Product meets the relevant Specification (whether [*] under this paragraph or
otherwise) Avecia shall deliver to Corgentech, a sample of each non-GMP batch
and each batch of Product produced in accordance with GMP.

(c)Avecia shall package and deliver the Products in accordance with Section 4
below.

(d)The Programme shall be deemed to be complete when all batches of the Products
produced under the Programme have been delivered to Corgentech or its designee
under Section 4.

2.3Technical Assistance.    During the Programme and for [*] following
Completion, Avecia will offer reasonable assistance to Corgentech in respect of
Corgentech's regulatory filing activities for the Product both during and after
Completion, subject to payment by Corgentech of Avecia's reasonable costs and
expenses in providing these consultancy services.

2.4Termination of Production and Technology Transfer.    Upon completion of the
Programme, but in no event later than March 31, 2005, Corgentech shall notify
Avecia of its intention to continue future manufacturing and production of the
Products at Avecia's Grangemouth facility ("Grangemouth"). In the event
Corgentech notifies Avecia that Corgentech intends to continue future
manufacturing and production at Avecia's Grangemouth facility

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4

--------------------------------------------------------------------------------



the parties shall negotiate in good faith an agreement governing such production
within [*] after such notification. In the event Corgentech notifies Avecia that
it does not intend to continue production at Grangemouth, Avecia shall cooperate
fully in the documentation of all manufacturing and production processes related
to the Programme and the manufacture of the Products, including the Technical
Information (as defined below) ("the Technology Transfer Documentation") and
communication and delivery to Corgentech of the Technology Transfer
Documentation. As part of the Technology Transfer, Avecia: (a) will deliver all
equipment and assets belonging to Corgentech to Corgentech's facility or as it
may direct, and (b) hereby grants to Corgentech a royalty-free, irrevocable,
perpetual, non-exclusive, world-wide license, with power to sub-license, under
all New Intellectual Property owned by Avecia pursuant to Section 5.3 below to
make, use, sell, offer for sale, import, keep and otherwise deal in the
Products. "Technical Information" shall include, but not be limited to, all
know-how, experience, instructions, standards, methods, test and trial results,
manufacturing processes, hazard assessments, registration data, quality control
standards, formulae, Specifications, storage data, samples, drawings, designs,
descriptions of packaging materials and all other relevant information relating
to the Products or the design, manufacture or storage of the Products. In
consideration for the technical consultancy services relating to the Technology
Transfer to Corgentech, Corgentech shall pay Avecia's reasonable costs of
producing the documentation and transferring the assets associated with the
Business from the Grangemouth facility to Corgentech (or as it shall direct),
for an agreed period, not to exceed [*]. Avecia and Corgentech shall each use
their reasonable efforts to determine the cost of the Technology Transfer before
[*].

3.     Payments


3.1Manufacturing Services Fees. (a)In consideration of Avecia:
(i) manufacturing, selling and delivering the Products and undertaking related
activities, as more particularly described in the Programme set forth in Part B
of Schedule 1; and (ii) continuing production at its Grangemouth facility,
Corgentech shall [*] the purchase price for the Products, payable as set forth
in the following table in three (3) installments. Installments 1, 2 and 3 shall
be as set forth in the following table. These amounts do not include [*], which
shall be [*].

        Purchase Price

Installment


--------------------------------------------------------------------------------

  Amount (U.S.$)

--------------------------------------------------------------------------------

  Activity

--------------------------------------------------------------------------------

  Payment
Date

--------------------------------------------------------------------------------


1
 
[*]
 
Programme commencement and [*] as set forth in Schedule 1
 
[*]
2
 
[*]
 
[*] as set forth in Schedule 1
 
[*]
3
 
[*]
 
[*] as set forth in Schedule 1
 
[*]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5

--------------------------------------------------------------------------------



(a)Avecia hereby represents and warrants to Corgentech that the information
disclosed to Corgentech detailing Avecia's cost of production (including
employee costs, rent, utilities, and all other fixed costs as summarized on
Schedule 2) are true, complete and accurate as of the date hereof.

(b)Avecia hereby undertakes that the Purchase Price set forth in Section 3.1
above shall be [*] the appropriate [*] of Avecia's fixed costs [*], in the event
Avecia [*] commences production, manufacturing or development activities [*]
using [*]weeks [*] in the Programme during the term of this Agreement. Such
fixed costs shall be [*] Corgentech [*] the [*] weeks [*] their [*] with Avecia.
Any such [*] Purchase Price paid or payable by Corgentech under this Section 3.1
shall be immediately [*] Corgentech or, at Corgentech's option, [*] payments to
Avecia. In no event shall any [*] installment payable hereunder by Corgentech
[*].



3.2Bank Account Details.    Unless otherwise notified by Avecia, all amounts
payable to Avecia under this Agreement shall be paid in U.S. Dollars, without
deduction, by telegraphic transfer to [*].

3.3Value Added Tax.    All sums payable under this Agreement are stated
exclusive of any VAT which may be payable and which shall be for the account of
Corgentech. In the event that Corgentech fails to export the Product within the
period set out in Clause 4.3 below, Avecia shall be entitled to issue an invoice
for VAT payable in respect of the price paid for such un-exported Product and
Corgentech shall pay such invoice within [*] of receipt thereof.

4.     Delivery of Product

4.1Delivery of Material.    Delivery of the Products will be made [*] Avecia's
Grangemouth facility (Incoterms 2000). Products shall be delivered on the due
date set forth in the table in Schedule 1 or such other date as shall be agreed
in writing by the parties.

4.2Packing and Shipping.    Avecia shall arrange for packing of the material to
be delivered under Section 4.1 and shall comply with all reasonable requirements
of Corgentech in packing the material. Risk of loss in, and title to, each
shipment of Product shall pass to Corgentech under this Agreement [*].

4.3Export and Storage.    Corgentech shall export from the United Kingdom the
Product delivered to it under Clause 4.1 [*]. Notwithstanding the foregoing and
subject to Clause 3.3, upon Corgentech's prior written request and agreement in
writing of the terms of such storage including, without limitation, conditions,
fees, risk and duration, Avecia shall store the Products [*].

5.     Intellectual Property

5.1Ownership of Background Intellectual Property.    Nothing in this Agreement
shall affect the ownership by either party of its Background Intellectual
Property.

5.2Licence to Intellectual Property for the Programme.    Corgentech grants to
Avecia a non-exclusive, non-transferable, non-assignable, royalty-free licence
to use Corgentech's Background Intellectual Property and Corgentech's New
Intellectual Property whilst this Agreement remains in force for the purpose of
carrying out the Programme.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6

--------------------------------------------------------------------------------



5.3Ownership of New Intellectual Property.    New Intellectual Property shall be
owned by the party inventing such New Intellectual Property as determined under
applicable laws. The parties shall jointly own all right, title and interest in
and to any and all Joint Inventions.

5.4Joint Inventions    The following provisions shall apply in respect of Joint
Inventions:

(a)Each party will promptly disclose all Joint Inventions to the other party.
Each party shall take all necessary actions to vest title to all Joint
Inventions (including all intellectual property rights therein) in both parties.
The parties shall agree which party shall assume responsibility for the
preparation, filing, prosecution and maintenance of all registered intellectual
property covering Joint Inventions, using attorneys reasonably acceptable to
both parties, and both parties shall participate and cooperate in such
preparation, filing, prosecution and maintenance. Unless otherwise agreed, the
parties shall share equally the expenses of such preparation, filing,
prosecution and maintenance.

(b)If the parties agree that one of the party's in-house attorneys shall be used
to obtain and maintain any registered intellectual property rights, neither that
party ("the Relevant Party") nor any of its employees, servants or agents shall
be liable for any damage or loss suffered by the other party as a result of any
action or inaction on the part of the Relevant Party or its employees, servants
or agents in the course of the filing, prosecution or maintenance of any such
registered intellectual property rights.

(c)Each party may [*] use, license and otherwise commercially exploit, and
transfer its share of, Joint Inventions [*] by either party, provided that any
transfer shall be notified to the other party, and be subject to the
preservation of the rights and obligations of this Agreement with respect of
Joint Inventions.

(d)The parties shall determine on a case by case basis which of the parties
shall be primarily responsible for the enforcement and defence of the parties'
rights in any Joint Invention and the other party shall fully cooperate in such
defence and enforcement including, if necessary, joining as a party to such
action and/or furnishing a power of appointment. Unless otherwise agreed, the
enforcement and defence of such Joint Inventions.

(e)If, at any time, a party does not wish to share, or continue to share in the
costs associated with obtaining or maintaining any registered intellectual
property rights for any Joint Invention, then that party shall transfer all
rights in those registered intellectual property rights to the other party at
[*] to the other party, but at the other party's [*], provided the other party
wishes to maintain such registered intellectual property rights. The party which
has transferred its rights shall have [*] in such registered intellectual
property rights, save that such party shall, if it so requests, be [*]. Such [*]
shall be [*] which [*] . If neither party wishes to maintain such registered
intellectual property rights in any or all countries then they shall agree to
abandon such registered intellectual property rights in the country or countries
concerned.

(f)In the event that the parties are unable to agree on any matter relating to a
Joint Invention, then the matter shall be referred to the Vice-President,
Biotechnology at Avecia and the CEO at Corgentech. If agreement cannot be
reached by the Vice-President, Biotechnology at Avecia and the CEO at Corgentech
within [*] of referral, then either party may refer the matter to arbitration
under clause 19.3.

5.5Licences under New Intellectual Property. (a)Corgentech hereby grants to
Avecia a [*] non-exclusive, world-wide licence, with power to sub-license, under
New Intellectual Property owned by Corgentech under Clause 5.3 for use other
than to use, sell, offer for sale, import, keep and otherwise deal in the
Products.

(b)Avecia hereby grants to Corgentech a [*] non-exclusive, world-wide licence,
with power to sub-license, under New Intellectual Property owned by Avecia under
Clauses 5.3 to make, use, sell, offer for sale, import, keep and otherwise deal
in the Products.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7

--------------------------------------------------------------------------------



5.6[*] Access to Avecia Background Intellectual Property. 

(a)Avecia shall not [*] in respect of Avecia's use of Background Intellectual
Property to manufacture the Product under this Agreement or any future supply
agreement in addition to the [*] the Programme set out in this Agreement or [*]
the Product agreed under such future supply agreement.

(b)If Corgentech or a designee requires a licence under Avecia's Background
Intellectual Property in order to manufacture the Product, then such licence
shall be granted to Corgentech or such designee by Avecia subject to [*] between
Corgentech and Avecia. Any such [*].

6.     Warranties, Liability and Indemnity

6.1General Warranty. (a)Each party warrants to the other that it has the
necessary right and authority to enter into this Agreement and that to the best
of its knowledge at the date of this Agreement it is the rightful owner or
licensee of all Background Intellectual Property;

(b)Each party warrants to the other that to the best of its knowledge at the
date of this Agreement, the use of Background Intellectual Property made
available by it to the other party pursuant to this Agreement for the purposes
set out in this Agreement will not infringe the Intellectual Property of a Third
Party; and

(c)Avecia warrants to Corgentech that all Products delivered hereunder will
(i) conform strictly to the Specifications and other requirements set forth in
Part B of Schedule 1; and (ii) shall be manufactured in compliance with all
applicable laws, rules and regulations.

6.2Intellectual Property Indemnity.    Each party ("the First Party") shall be
liable for and indemnify the other ("the Second Party") against any liability,
loss, claim, damage, proceedings and costs whatsoever arising out of any actual
or suspected infringement of any Third Party Intellectual Property (an "IP
Infringement") as a result of the Second Party's use in its performance of this
Agreement of the Background Intellectual Property provided by the First Party,
provided that the Second Party:

(a)gives the First Party the sole conduct of the defence to any claim or action
in respect of the IP Infringement and does not at any time admit liability or
otherwise settle or compromise or attempt to settle or compromise the said claim
or action except upon the express instructions of the First Party; and

(b)acts in accordance with the reasonable instructions of the First Party and
gives the First Party such assistance as it shall reasonably require in respect
of the conduct of such defence.

Notwithstanding the foregoing provisions of this Clause 6.2, the First Party's
liability to indemnify the Second Party shall cease in respect of continuing use
by the Second Party of the Background Intellectual Property which is the subject
of the IP Infringement following either:

          (i)  notification (which shall be given promptly) by the First Party
to the Second Party that the Background Intellectual Property provided by the
First Party is actually or is believed by the First Party to be the subject of
an IP Infringement; or

         (ii)  the Second Party becoming aware that the Background Intellectual
Property provided by the First Party is the subject of an IP Infringement.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8

--------------------------------------------------------------------------------



6.3Liability for the Product.    Avecia shall not have any liability whatsoever
resulting from, and Corgentech shall fully indemnify Avecia against all claims,
suits, actions, demands, liabilities, expenses and/or losses (including
reasonable legal fees) brought or suffered by Corgentech or any Third Party
brought or made against Avecia, its directors, officers or employees, and
against all costs incurred in connection therewith, arising out of or resulting
from the use of the Product following delivery.

6.4Liability for the Technical Information.    Liability in respect of use or
operation of the Technical Information (or any part of the Technical
Information), by or on behalf of Corgentech shall rest solely on Corgentech,
except to the extent that Avecia is required to indemnify Corgentech in
accordance with Clause 6.2 above or except to the extent that such liability
arises from a Third Party claim for property damage or personal injury arising
from Avecia's failure to operate the Technical Information in accordance with
mutually agreed batch records and standard procedures or methods. Corgentech
shall indemnify Avecia against any liability, loss, damages, costs, legal costs,
professional and other expenses whatsoever incurred or suffered by Avecia
arising out of or in respect of use or operation of the Technical Information
(or any part of the Technical Information) by or on behalf of Corgentech except
to the extent that Avecia is required to indemnify Corgentech in accordance with
Clause 6.2 above or except to the extent that such loss, damages, costs, legal
costs, professional and other expenses arise from a Third Party claim for
property damage or personal injury arising from Avecia's failure to operate the
Technical Information in accordance with mutually agreed batch records.

6.5Limitation on Liability.    Subject to the provisions of Clause 6.6, Avecia's
[*] liability (whether for breach of contract, negligence, breach of statutory
duty and/or other tort, or otherwise) in connection with or as a result of the
work carried out under this Agreement shall be [*], subject to [*] in any [*].

6.6No Liability for Indirect Losses.    Neither party shall be liable to the
other for any indirect, consequential or special loss, loss of profits or damage
suffered by the other howsoever arising.

7.     Confidentiality

7.1Maintenance of Confidentiality.    In consideration of the Disclosing Party
disclosing the Confidential Information to the Receiving Party, the Receiving
Party hereby undertakes to maintain confidential all such Confidential
Information, and it will accordingly not directly or indirectly use any of the
Confidential Information in whole or in part save for the purposes envisaged in
this Agreement, nor will it disclose any of the Confidential Information to any
Affiliate or Third Party.

7.2Exceptions.    The foregoing restrictions on the Receiving Party shall not
apply to any Confidential Information which:

(a)the Receiving Party can prove was already in its possession and at its free
disposal before the disclosure hereunder to it;

(b)is hereafter disclosed to, purchased or otherwise legally acquired by the
Receiving Party by or from a Third Party who has not derived it directly or
indirectly from the Disclosing Party under an obligation of confidentiality;

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9

--------------------------------------------------------------------------------



(c)is or becomes available to the public whether in printed publications or
otherwise through no act or default on the part of the Receiving Party; or

(d)the Receiving Party can prove to the reasonable satisfaction of the
Disclosing Party has been developed independently of the Programme (including,
for purposes of this Section 7.2 development or manufacture of the Products
prior to the date hereof) by the Receiving Party without reference to any of the
Confidential Information disclosed by the Disclosing Party.



7.3Disclosure to Affiliates.    Either party may disclose Confidential
Information to or via an Affiliate, provided that the party making any such
disclosure shall, prior to such disclosure, ensure each Affiliate to which
Confidential Information is to be disclosed is made aware of the obligations
contained in this Agreement and agrees to be subject to confidentiality
obligations no less onerous than those contained in this Agreement. Any breaches
of the obligations of confidentiality contained in this agreement by such
Affiliate shall be treated as a breach of such obligations by the party making
the disclosure to the Affiliate.

7.4Survival of Obligations.    The provisions of this Section 7 shall survive
termination or expiry of this Agreement and shall continue for a period of [*]
from the date of termination or expiry.

8.     Duration and Termination

8.1Duration.    This Agreement shall be deemed to have commenced on the
Commencement Date and shall continue until Completion unless terminated in
accordance with the provisions of Section 8.2.

8.2Termination.    Subject to Section 9, this Agreement may be terminated as
follows:

(a)by either party forthwith if the other shall fail to pay its debts as they
fall due or if a liquidator, receiver, manager or administrator is appointed
over the business or assets of the other, and otherwise upon thirty days' notice
at any time prior to Completion; or

(b)by either party forthwith if the other is in breach of this Agreement and
does not rectify such breach within [*] of receipt of written notice form the
first party requiring rectification of the breach, provided that it is intended
that the parties will discuss any alleged breach and its remediation as soon as
it is known.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10

--------------------------------------------------------------------------------



9.     Consequences of Termination

9.1Consequences.    In the event of termination under Section 8.2(b) above,
Avecia shall refund to Corgentech any monies paid to Avecia, less an agreed sum
in respect of work done by Avecia and not affected by the breach, taking into
consideration the payments set out in Section 3 in respect of such unaffected
work and in the absence of agreement upon such sum the provisions of Section 19
shall apply. Avecia shall forthwith deliver all product, materials and work in
progress to Corgentech or to such person or facility as it shall direct.

9.2Acquired Rights.    Termination or expiry of this Agreement, for whatever
reason, shall not prejudice the acquired rights of either party.

9.3Survival.    The provisions of Sections 3, 5, 6, 7-9, 11-17 and 19 shall
survive the termination or expiry of this Agreement.

10.   Independent Contractor

Nothing in this Agreement shall create, or be deemed to create, a partnership or
the relationship of principal and agent or employer and employee between the
parties. Each party agrees to perform under this Agreement solely as an
independent contractor.

11.   Entire Agreement

This Agreement contains the entire agreement between the parties and supersedes
any previous agreements relating to the Programme and any understandings between
the parties with respect thereto.

12.   Announcements and Publicity

Any public disclosure by Avecia or its Affiliates regarding the existence or
terms of this Agreement, the Programme or methods for making, using or
manufacturing the Product shall require the prior written consent of Corgentech.

13.   Assignment

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal successors but shall not otherwise be
assignable by either party without the prior written consent of the other party,
which consent shall not be unreasonably withheld, provided that either party may
assign this Agreement without consent by notice in writing to the other party to
a purchaser or assignee of the whole or part of the business to which this
Agreement relates.

14.   Variation

No variation or amendment of this Agreement shall bind either party unless made
in writing in the English language and agreed to in writing by duly authorised
officers of both parties.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11

--------------------------------------------------------------------------------



15.   Illegality

If any provision of this Agreement is agreed by the parties to be illegal, void
or unenforceable under any law that is applicable hereto or if any court of
competent jurisdiction in a final decision so determines, this Agreement shall
continue in force save that such provision shall be deemed to be excised
herefrom with effect from the date of such agreement or decision or such earlier
date as the parties may agree.

16.   Waiver

A failure by either party hereto to exercise or enforce any rights conferred
upon it by this Agreement shall not be deemed to be a waiver of any such rights
or operate so as to bar the exercise or enforcement thereof at any subsequent
time or times.

17.   Notices and Communications

Any notice required or permitted under this Agreement shall be in writing which
may take the form of a letter or facsimile and shall be sent by prepaid post,
facsimile, or hand delivery (including messenger service). The addresses for any
such notice or other communication shall be those stated on the first page of
this Agreement (unless otherwise changed by notice in writing to the other
party) and shall be marked for the attention of the Vice-President,
Biotechnology in the case of Avecia and the CEO in the case of Corgentech.

18.   Force Majeure

Neither party shall be liable to the other party in any manner whatsoever for
any failure or delay in performing its obligations under this Agreement if and
to the extent, and for the duration, that such failure or delay is due to Force
Majeure. Without prejudice to Section 8, any said failure or delay shall not
give either party the right to terminate this Agreement except, and to the
extent that such Force Majeure continues for a period exceeding [*].

19.   Law and Jurisdiction

19.1Governing Law.    This Agreement is governed by and shall be construed and
interpreted in accordance with the laws of [*]. Any proceedings between the
parties shall be conducted in the English language.

19.2Reference to Parties' Senior Representatives.    Prior to any dispute,
difference or disagreement concerning this Agreement proceeding to litigation to
arbitration or through the courts the parties shall seek to resolve the matter
within [*] by referring it to the Vice-President, Avecia Biotechnology and the
CEO of Corgentech.

19.3Arbitration.    Any matter or dispute arising out of or in connection with
this Agreement which is not able to be resolved pursuant to Clause 19.2 shall be
finally settled by commercial arbitration to be held in [*]. In appointing
arbitrators, the parties shall consider the appointment of an arbitrator or
arbitrators capable of making decisions on the technical aspects of the
Validation Programme.

19.4Interim Steps.    Neither of the parties shall be deemed to be precluded
from taking such interim formal steps as may be considered necessary to protect
such party's position while the procedures referred to in Clauses 20.2 and 20.3
are pursued.

19.5Other Proceedings.    In the event that the matter or dispute remains
unresolved by such commercial arbitration within [*] of commencement of such
procedure, then the parties shall be at liberty to take such other proceedings
(as defined below) as they think fit.

19.6Jurisdiction.    Except as provided for in Clauses 19.2, 19.3 and 19.4, in
relation to any legal action or proceedings to enforce this Agreement or arising
out of in connection with this Agreement ("proceedings") each of the parties
irrevocably submits to the exclusive jurisdiction of the Courts of [*].

        IN WITNESS WHEREOF, the authorised representatives of the parties have
executed this Agreement on the date written at the top of this Agreement.

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12

--------------------------------------------------------------------------------



 
   
   
   
For and on behalf of CORGENTECH INC.   For and on behalf of AVECIA LIMITED
Signature
 
/s/  J. X. REGAN      

--------------------------------------------------------------------------------


 
Signature
 
/s/  KEVIN COX      

--------------------------------------------------------------------------------


Name
 
J.X. Regan

--------------------------------------------------------------------------------


 
Name
 
Kevin Cox

--------------------------------------------------------------------------------


Position
 
VP Manufacturing

--------------------------------------------------------------------------------


 
Position
 
VP Biotechnology

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13

--------------------------------------------------------------------------------






Schedule 1



PART A—THE PRODUCTS


E2F single strand intermediates

NFkB single strand intermediates and hybridized duplex products

HIF-1 alpha single strand intermediates


PART B—THE PROGRAMME


(Attached)

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14

--------------------------------------------------------------------------------



[*]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15

--------------------------------------------------------------------------------



1.     Request for Proposal

        Corgentech have requested that Avecia provide a proposal for the supply
of [*]. The product is to be suitable for use in [*].

2.     Project Scope

2.1   Product Description

Product [*]

Description [*].

Sequence [*]

Product [*]

2.2   Product Specification

According to current PDF.

2.3   Project Structure

        [*]

3.     Project Assumptions

 
  Assumptions

--------------------------------------------------------------------------------

Pricing   — [*]     — [*]
Material Use
 
— [*]
Timelines
 
— [*]     — [*]
Shipping terms
 
— [*]
Stability
 
— [*]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16

--------------------------------------------------------------------------------



4.     Facilities

        Avecia will use the Manufacturing Facility at Grangemouth Scotland.

5.     Compliance

Material will be GMP and will be suitable for use in human clinical trials.

6.     Raw Materials

Avecia will source materials from approved suppliers.

7.     Financial Summary

The price for cGMP project activities, manufacture of [*].

[*].

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17

--------------------------------------------------------------------------------



8.     Milestone Payments

Proposed Milestone

--------------------------------------------------------------------------------

  Estimated Timing

--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

[*]   [*]   [*]
[*]
 
[*]
 
[*]
 
 
Total
 
[*]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18

--------------------------------------------------------------------------------




Schedule 2



AVECIA's COSTS


(ATTACHED)

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19

--------------------------------------------------------------------------------



[*]

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37



Schedule 1
PART A—THE PRODUCTS
PART B—THE PROGRAMME
Schedule 2
AVECIA's COSTS
